
	
		I
		111th CONGRESS
		1st Session
		H. R. 3349
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2009
			Ms. Herseth Sandlin
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To grant a Federal charter to the National American
		  Indian Veterans, Incorporated.
	
	
		1.Recognition as corporation
			 and grant of Federal charter for national American Indian veterans,
			 incorporated
			(a)In
			 generalPart B of subtitle II of title 36, United States Code, is
			 amended by inserting after chapter 1503 the following new chapter:
				
					1504National
				American Indian veterans, incorporated
						
							 Sec
							150401. Organization.
							 150402. Purposes.
							 150403. Membership.
							 150404. Board of directors.
							 150405. Officers.
							 150406. Nondiscrimination.
							 150407. Powers.
							 150408. Exclusive right to name, seals, emblems, and
				  badges.
							 150409. Restrictions.
							 150410. Duty to maintain tax-exempt status.
							 150411. Records and inspection.
							 150412. Service of process.
							 150413. Liability for acts of officers and agents.
							 150414. Failure to comply with requirements.
							 150415. Annual report.
						
						150401.OrganizationThe National American Indian Veterans,
				Incorporated, a nonprofit corporation organized in the United States (in this
				chapter referred to as the corporation), is a federally
				chartered corporation.
						150402.PurposesThe purposes of the corporation are those
				stated in its articles of incorporation, constitution, and bylaws, and include
				a commitment—
							(1)to uphold and
				defend the Constitution of the United States while respecting the sovereignty
				of the American Indian, Alaska Native, and Native Hawaiian Nations;
							(2)to unite under one
				body all American Indian, Alaska Native, and Native Hawaiian veterans who
				served in the Armed Forces of United States;
							(3)to be an advocate
				on behalf of all American Indian, Alaska Native, and Native Hawaiian veterans
				without regard to whether they served during times of peace, conflict, or
				war;
							(4)to promote social
				welfare (including educational, economic, social, physical, cultural values,
				and traditional healing) in the United States by encouraging the growth and
				development, readjustment, self-respect, self-confidence, contributions, and
				self-identity of American Indian veterans;
							(5)to serve as an
				advocate for the needs of American Indian, Alaska Native, and Native Hawaiian
				veterans, their families, or survivors in their dealings with all Federal and
				State government agencies;
							(6)to promote,
				support, and utilize research, on a nonpartisan basis, pertaining to the
				relationship between the American Indian, Alaska Native, and Native Hawaiian
				veterans and American society; and
							(7)to provide
				technical assistance to the 12 regional areas without veterans committees or
				organizations and programs by—
								(A)providing outreach
				service to those Tribes in need; and
								(B)training and
				educating Tribal Veterans Service Officers for those Tribes in need.
								150403.MembershipSubject to section 150406 of this title,
				eligibility for membership in the corporation, and the rights and privileges of
				members, shall be as provided in the constitution and by-laws of the
				corporation.
						150404.Board of
				directorsSubject to section
				150406 of this title, the board of directors of the corporation, and the
				responsibilities of the board, shall be as provided in the constitution and
				bylaws of the corporation and in conformity with the laws under which the
				corporation is incorporated.
						150405.OfficersSubject to section 150406 of this title, the
				officers of the corporation, and the election of such officers, shall be as
				provided in the constitution and bylaws of the corporation and in conformity
				with the laws of the jurisdiction under which the corporation is
				incorporated.
						150406.NondiscriminationIn establishing the conditions of membership
				in the corporation, and in determining the requirements for serving on the
				board of directors or as an officer of the corporation, the corporation may not
				discriminate on the basis of race, color, religion, sex, national origin,
				handicap, or age.
						150407.PowersThe corporation shall have only those powers
				granted the corporation through its articles of incorporation and its
				constitution and bylaws which shall conform to the laws of the jurisdiction
				under which the corporation is incorporated.
						150408.Exclusive
				right to name, seals, emblems, and badges
							(a)In
				generalThe corporation shall have the sole and exclusive right
				to use the names National American Indian Veterans, Incorporated
				and National American Indian Veterans, and such seals, emblems,
				and badges as the corporation may lawfully adopt.
							(b)ConstructionNothing
				in this section shall be construed to interfere or conflict with established or
				vested rights.
							150409.Restrictions
							(a)Stock and
				dividendsThe corporation shall have no power to issue any shares
				of stock nor to declare or pay any dividends.
							(b)Distribution of
				income or assets(1)No part of the income or
				assets of the corporation shall inure to any person who is a member, officer,
				or director of the corporation or be distributed to any such person during the
				life of the charter granted by this chapter.
								(2)Nothing in this subsection shall be
				construed to prevent the payment of reasonable compensation to the officers of
				the corporation, or reimbursement for actual and necessary expenses, in amounts
				approved by the board of directors.
								(c)LoansThe
				corporation shall not make any loan to any officer, director, member, or
				employee of the corporation.
							(d)No Federal
				endorsementThe corporation shall not claim congressional
				approval or Federal Government authority by virtue of the charter granted by
				this chapter for any of its activities.
							150410.Duty to
				maintain tax-exempt statusThe
				corporation shall maintain its status as an organization exempt from taxation
				as provided in the Internal Revenue Code of 1986.
						150411.Records and
				inspection
							(a)RecordsThe
				corporation shall keep—
								(1)correct and
				complete books and records of accounts;
								(2)minutes of any
				proceeding of the corporation involving any of its members, the board of
				directors, or any committee having authority under the board of directors;
				and
								(3)at its principal
				office, a record of the names and addresses of all members having the right to
				vote.
								(b)Inspection(1)All books and records of
				the corporation may be inspected by any member having the right to vote, or by
				any agent or attorney of such member, for any proper purpose, at any reasonable
				time.
								(2)Nothing in this section shall be
				construed to contravene the laws of the jurisdiction under which the
				corporation is incorporated or the laws of those jurisdictions within which the
				corporation carries on its activities in furtherance of its purposes within the
				United States and its territories.
								150412.Service of
				processWith respect to
				service of process, the corporation shall comply with the laws of the
				jurisdiction under which the corporation is incorporated and those
				jurisdictions within which the corporation carries on its activities in
				furtherance of its purposes within the United States and its
				territories.
						150413.Liability
				for acts of officers and agentsThe corporation shall be liable for the acts
				of the officers and agents of the corporation when such individuals act within
				the scope of their authority.
						150414.Failure to
				comply with requirementsIf
				the corporation fails to comply with any of the restrictions or provisions of
				this chapter, including the requirement under section 150410 of this title to
				maintain its status as an organization exempt from taxation, the charter
				granted by this chapter shall expire.
						150415.Annual
				report
							(a)In
				generalThe corporation shall report annually to Congress
				concerning the activities of the corporation during the preceding fiscal
				year.
							(b)Submittal
				dateEach annual report under this section shall be submitted at
				the same time as the report of the audit of the corporation required by section
				10101(b) of this title.
							(c)Report not
				public documentNo annual report under this section shall be
				printed as a public
				document.
							.
			(b)Clerical
			 amendmentThe table of chapters at the beginning of subtitle II
			 of title 36, United States Code, is amended by insert after the item relating
			 to chapter 1503 the following new item:
				
					
						1504.
				  National American Indian Veterans,
				  Incorporated150401
					
					.
			
